Even if plaintiff limited partners’ claims of fraudulent inducement are sufficient, as a legal matter, to support a direct claim against the partnership’s auditor (see e.g. Kaufmann v Delafield, 224 App Div 29 [1928]), they failed to submit evidence to raise an issue of fact in opposition to defendant’s prima facie showing that the damages claimed all emanated from losses that took place after the initial investment, did not affect plaintiffs differently from other limited partners, and were therefore derivative (see generally Abrams v Donati, 66 NY2d 951 [1985]; see also Gentile v Rossette, 906 A2d 91, 99 [Del 2006] [claims of corporate overpayment]).
In view of the foregoing, it is unnecessary to address appel*412lants’ other contentions. Concur — Lippman, EJ., Gonzalez, Nardelli, Buckley and Acosta, JJ.